[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
RE: APPLICATION FOR PREJUDGMENT REMEDY AND DISCLOSURE OF ASSETS
The court having considered all applicable factors, including prior payment received by the Plaintiff from Sean Scott, driver of the automobile in which the Plaintiff was a passenger, finds that there is probable cause that a judgment will be rendered in favor of the plaintiff in the amount of $200,000 and, to secure this judgment, the court grants the Application for Prejudgment Remedy to attach sufficient property of the Defendants to secure the sum of $200,000.
The court, having found probable cause sufficient for the granting of said prejudgment remedy, also grants the Plaintiff's Motion for Prejudgment Disclosure of Assets and orders the Defendants to appear before the undersigned in the Superior Court, Judicial District of Danbury, 146 White Street, Danbury, Connecticut 06810, on Monday, July 16, 2001 at 10:00 in the forenoon, then and there to be examined under oath concerning any and all property, real and personal, in which they have an interest, and any and all them.
Hiller, J.